Title: To Benjamin Franklin from Thomas Digges, 10 August 1779
From: Digges, Thomas
To: Franklin, Benjamin



Dr Sir
Lond 10 Augt 1779
The last mail brought the needful for your Friend Mr. W. P——rs’s remittance, & I immediately placd it to His credit in the Bank he requested, taking the proper rects. &c. The Excha. being rather unfavorable he lost seven shillings by the Bill; but, from his late letters, I make no doubt the remittance will be highly acceptable to Him. From there being a mistake in the original shop bill for the books, I am something in your debt, which shall be settled hereafter or discounted in some future accot. when you may find it convenient to command me. I dare say I need not repeat my offer of services or give any fresh assurances of my readiness to do any thing you may command me.
We have had many ups and downs of joy lately. The arrival of the whole Leeward Island fleet, 270 sail, not a ship missing, gave us great satisfaction on the saturday week last, and on the tuesday following, we were as much depressd on the news of the loss of St Vincents and the probability of Granada falling a day or two after; as well as that DEstaign has been considerably rienforcd as to give a decided majority of French ships only in the West Indies, and that Byron in his folly of quitting St Lucia to conduct the Leeward Island fleet a small part of the voyage (they say to the Island of St Thomas) had thereby fell so much to Leeward as to make it a worke of some weeks to get back to the protection of St Lucia, St Kitts Antigua &c. They begin to talk very freely of him here, & like all the rest, I dare say he will return to England a disgracd officer. We got accots on the 8th. that the Jama Fleet was also arrivd safe 106 sail; but again comes a black tuesday, & we are told that a certain Mr Hopkins picked up three of them on the banks, & that He has probably taken the twelve that are missing. Also that certain accots are come thro France that Prevost had been beaten in two battles on the 11th & 14th June, & that He surrenderd the 26th. This is rather a sad affair, and more than usual Credit given to it from its probability, and that it is no ways contradicted by the generals which arrivd in Town the 7th at night from N York which place they left on the 6th July. Gen Jones, Sr W Erskine, some say Sr. J. Baird, Col. West & two or three others were landed out of an armed transport which put into Milford. Altho they are three nights & two days in Town, nothing has been given out to raise our spirits—probably the Gazette of this Evening may do it. When asked the news at New York, these Gentlemn are remarkably silent—nothing material has been done—the army is in good health & spirits plentifully supplyd &c.—but not a word as to any intended active expeditions or opperations; and it would seem that the game there is nearly up. We however do not quite despair, as we continue still to get assurances from Ministry that all is well & in a fairer way than ever. You would be astonishd to see how uniformly our leaders pursue the old game of deceiving the People, & how admirably the bait takes. Our friend H has been some weeks out of Town, & has I believe lost all patience with them. We are dayly amusd with their wranglings & dessention but no apparent good comes out of it. I am promisd to have this put safe into a foreign Post Office and mean to keep it open as long as possible to add any thing that I may pick up this evening. Wishing you every success and happiness I remain very truly yrs.
V. J Drouillard


  (after noon Tuesdy)
The news of Prevosts repulse before Chas. Town is confirmd by a vessel to Glasgow wth official accots from N York of the 4th July. I suppose it will be kept snug from the public as long as possible. The late arrivd Generals must have known it, & had political prudence enough not to let so great a national calamity come forth to the public sooner than was absolutely necessary. It is however, like all other disagreeable news, much molifyd. “Prevost got very near to Chs Town, & was about to summon the town to terms, when Pulaski arrivd with succour & assiste., finding this, Prevost thought proper to take better ground on St Johns Island 16 miles from Chs Town, where he now waits for rienforcements.—” If He was not Burgoind before the 26th June I think He will have had very good luck.

 
Addressed: Monsieur— B. F——, Passy
Endorsed: Augt 10
Notations in different hands: Digges Augt. 10th. 79. / Mr Digges.—— 1779 / August 10. 1779
